IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-73,761-32


                          IN RE HELEN TYNE MAYFIELD, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NOS. 07-05453-CFR-361, 07-05454-CFR-361,
                        07-05455-CFR-361, and 07-05456-CFR-361
                            IN THE 361ST DISTRICT COURT
                               FROM BRAZOS COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. She contends, among other things, that she filed applications for writs of

habeas corpus in the 361st District Court of Brazos County, that more than 35 days have elapsed, and

that the applications have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Brazos

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus applications, submitting a copy of a timely filed order which designates issues to be
                                                                                                     2

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that

Relator has not filed any applications for a writ of habeas corpus in Brazos County since the writ

applications filed on October 6, 2017. Should the response include an order designating issues,

proof of the date the district attorney’s office was served with the habeas applications and that the

180-day time frame set out in TEX . R. APP . P. 73.4(b)(5) has not expired shall also be submitted with

the response. This application for leave to file a writ of mandamus shall be held in abeyance until

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.



Filed: February 20, 2019

Do not publish